Citation Nr: 1816101	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) and cognitive disorder, to include traumatic brain injury residuals, currently assigned a 50 percent evaluation.

6.  Entitlement to a compensable evaluation for right shoulder arthritis.

7.  Entitlement to a compensable evaluation for left shoulder arthritis.

8.  Entitlement to an initial higher evaluation for lumbosacral strain with degenerative disc disease (DDD), currently assigned a 10 percent evaluation.
9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977 and from August 2004 to October 2005.  He had additional duty with Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2011, the Veteran testified at a hearing held at the RO before another Veterans Law Judge who is no longer working at the Board.  A transcript of these proceedings has been associated with the Veteran's claims file.  The Veteran has also been given an opportunity to have a new hearing but has declined.

The issue of entitlement to a higher evaluation than 50 percent for PTSD and cognitive disorder, to include TBI and entitlement to service connection for right ear hearing loss were denied by the Board in a July 2015 decision.  The Board also remanded several issues in July 2015.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in August 2016 the Veteran and the Secretary of Veterans Appeals (Secretary) filed a Joint Motion for Partial Remand.  This motion was granted in an August 2016 Court order.  The case was then before the Board in December 2016, and the Board remanded the issues of a higher evaluation for PTSD and entitlement to service connection for right ear hearing loss.  These issues as well as entitlement to service connection for rhinitis, tinnitus, and a headache disability are now before the Board.  

Although the issue of entitlement to service connection for a right and left shoulder disability and back disability were previously remanded by the Board, these issues were granted by the RO in April 2017.  The Veteran and his attorney issued a notice of disagreement for the ratings assigned to the right shoulder, left shoulder and back disability.  A statement of the case has not been issued for these issues, and these issues are addressed in the remand below. 

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issues of service connection for erectile dysfunction and acid reflux have been raised by the record in a November 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  These issues were previously referred in a July 2015 Board decision.

For all substantive appeals received on or after February 2, 2013, if, either at the time or after the agency of original jurisdiction (AOJ) receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105  by adding new paragraph (e)).  Although the attorney submitted new evidence in August 2017, the Veteran filed his substantive appeal after February 2013.  Therefore, the evidence can be reviewed by the Board without having to remand the evidence to AOJ or request a waiver of AOJ review.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his PTSD during his March 2008 VA examination for PTSD.  Therefore, the issue of entitlement to TDIU is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for headaches, a compensable evaluation for right shoulder arthritis, a compensable evaluation for left shoulder arthritis, a higher evaluation than 10 percent for lumbosacral strain with degenerative disc disease and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no competent evidence linking tinnitus to active duty.

2.  The Veteran's right ear hearing loss occurred after his first period of active military service and prior to his second period of active military service.

3.  The Veteran's right ear hearing loss was not due to his first period of service and was not aggravated by his second period of military service.    

4.  The Veteran's allergic rhinitis occurred after his first period of active military service and prior to his second period of active military service.

5.  The Veteran's allergic rhinitis was not due to his first period of service or aggravated by his second period of military service.

6.  Prior to June 12, 2017, the Veteran's PTSD and cognitive disorder has manifested in occupational and social impairment with reduced reliability and productivity.

7.  From June 12, 2017, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment most comparable to deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Right ear hearing loss is not related to the Veteran's periods of active military service or aggravated by his second period of military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.306 (2017).

3.  Allergic rhinitis is not related to the Veteran's periods of active military service or aggravated by his second period of military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.306 (2017).

4.  Prior to June 12, 2017, the criteria for an initial schedular rating in excess of 50 percent have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


5.  From June 12, 2017, the criteria for the assignment of a 70 percent rating, but not higher, for the Veteran's PTSD, cognitive disorder and TBI have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA's duty to notify was satisfied by letters dated in January 2009, January 2011, December 2011, and February 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA examinations have been conducted.

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Tinnitus

The Veteran claims that his current tinnitus is due to his military service.  The competent medical evidence does not support this claim.  

In a February 2011 VA examination, the Veteran reported intermittent tinnitus that would occur several times a month and last for minutes.  Tinnitus was diagnosed but it was not linked to active duty.  The examiner found that, while the audiograms support a finding that tinnitus was noise based, this was not due to active duty as the tinnitus occurred other than on active duty.  This was based on reports of medical history the Veteran completed in September 2005 wherein he denied ringing in the ears prior to his recent deployment, during the deployment and at the time he completed the self-assessment and on the fact that tinnitus was present at the time of the Veteran's entry into active duty in 2004.  This evidence warrants probative weight as the examiner had access to and reviewed the evidence in the claims file and provided an etiology opinion supported by an adequate rationale and evidence in the claims file.  This evidence weighs against the claim.

In a June 2016 Hearing Loss and Tinnitus VA examination, the Veteran reported that he did not have recurrent tinnitus.  The examiner opined that, although the Veteran reported tinnitus occurring a couple of times a month in the past, this report was more consistent with transient ear noise than a clinical definition of tinnitus.  As the Veteran denied current tinnitus, the examiner decided that a referral for a neurologist opinion was not necessary.  This evidence weighs against the Veteran's claim.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

The only evidence of record which supports the Veteran's allegations are the Veteran's own medical opinions.  The Veteran is competent to report on symptomology such as the presence of tinnitus but he is not competent to provide an etiology for the disorder.  This requires specialized medical knowledge.  The Veteran's opinion as to the etiology is accorded no probative weight.  

The Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus; therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Right Ear Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.   38 C.F.R. § 3.385.

According to 38 C.F.R. § 3.385, the Veteran has a current hearing loss disability in his right ear.  See June 2016 VA Hearing Loss and Tinnitus Examination.

Puretone thresholds, in decibels, were as follows in the June 2016 VA Hearing Loss and Tinnitus Examination:

Hertz
500
1000
2000
3000
4000
RIGHT
10
20
15
30
60
			
The Veteran had two periods of active duty service.  He served on active duty from August 1973 to August 1977 and from August 2004 to October 2005.  

During his first period of service, the Veteran's MOS was associated with a high probability of exposure to hazardous levels of noise.  See May 2017 Hearing loss opinion.

Concerning the first period of service, the question then becomes whether the noise exposure in service is related to his current hearing loss disability.  After reviewing the Veteran's claims file, the May 2017 audiologist provided a negative opinion.  The examiner found that the Veteran had normal hearing at the time of enlistment in August 1973.  Subsequent testing in October 1974 and August 1977 also showed normal hearing.  A comparison of these examination did not show significant changes in thresholds or high frequency shifts suggestive of hearing changes due to noise.  There was also no evidence of ear complaints that would reasonably be expected to cause a change in the hearing of the Veteran's right ear only.  The examiner concluded that, while the Veteran's MOS was associated with a high probability of exposure to hazardous levels of noise, such exposure, particularly one of such short duration, did not inevitably result in a change in hearing.  The examiner noted medical research that supported her conclusion.  The examiner found that it was less likely than not that the hearing loss was incurred in or was caused by the in-service noise exposure.  The audiologist based her opinion on no evidence of hearing loss during service, no threshold shift during service, the short duration of the military service and two medical articles.  There is no other opinion that contradicts this opinion.  The Board finds that the evidence is against a claim that the Veteran's right hearing loss is related to his first period of service.  

As to the Veteran's second period of service from August 2004 to October 2005, the pre-deployment examination conducted in August 2004 shows a hearing loss disability as defined under 38 C.F.R. § 3.385.  The evidence further shows that the Veteran had a hearing loss disability prior to his second period of service.  Quadrennial examinations dated in May 1982, March 1986, January 1994, and September 2000 conducted while the Veteran was on reserve status show a hearing loss disability for VA purposes.  

This evidence demonstrates that the Veteran's right ear hearing loss had its onset after his first period of active service ended in August 1977 but prior to his reserve examination in May 1982.  Moreover, right ear hearing loss was clearly evident at the start of the Veteran's second period of active service beginning in August 2004.  Therefore, service connection for right ear hearing loss may be granted only if this preexisting hearing loss disability was clearly and unmistakably aggravated by the recent active duty period.  See 38 C.F.R. § 3.306.  

The evidence does not show that the Veteran' right hearing loss was clearly and unmistakably aggravated during service.  Instead, the evidence shows the Veteran's hearing improved.  See June 2016 VA examination opinion.  Hearing improved in the right ear at every frequency level between the start and end of his most recent active duty service.  

An August 2004 examination, performed at the start of the Veteran's recent period of active service, revealed puretone thresholds, in decibels, as follows:


Hertz
500
1000
2000
3000
4000
RIGHT
40
40
35
45
60
			
During his separation examination in September 2005, puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
RIGHT
25
30
30
35
50

Moreover, the Board notes that the June 2016 VA examination report, documenting the Veteran's most current hearing test results reveals that there was improvement in all frequency when compared to the August 2004 examination. 

The Veteran's right ear hearing levels, at all frequencies, were better in September 2005 and in July 2016 than they were at the start of his recent active service in August 2004.  Therefore, his right ear hearing loss, which existed prior to his most recent active duty service, improved during his second period of service and was not aggravated by service, or any incident therein, including the TBI that occurred in service.

For these reasons, service connection for right ear hearing loss is not warranted.

D.  Allergic Rhinitis

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As explained above, the Veteran has two periods of active duty service and served in the Army National Guard between the two periods.  There were no symptoms, treatment or diagnosis of allergic rhinitis during the Veteran's first period of service in the service treatment records.  The Veteran has reported that his symptoms began in 1994 which is after his first period of active duty service.  There is no evidence supporting a finding that the Veteran's allergic rhinitis is related to his first period of military service.  

The question becomes whether this current allergic rhinitis is related to his second period of active duty training.  When the Veteran's National Guard unit was activated, he did not receive an enlistment examination but instead received a pre-deployment examination.  No allergic rhinitis was reported in this deployment examination.  The Veteran underwent regular examination during his service with the Army National Guard.  In a routine Army Reserved physical examination, dated in January 1994, he reported hay fever (also known as allergic rhinitis) and reported taking over-the counter medication for the condition.  During the June 2016 examination, the Veteran reported that his nasal congestion and runny nose began in 1994 which is 11 years prior to his second period of service.  He noted that he continued to have symptoms and currently has symptoms.  The Veteran is competent to report the symptoms he experiences and the medication that he is taking for his symptoms.  The evidence shows clearly and unmistakably that allergic rhinitis began prior to the Veteran's second period of service.  There is no evidence suggesting otherwise.  

The question then becomes whether allergic rhinitis was clearly and unmistakably aggravated beyond its natural progression by an in-service event, injury or illness.  The Veteran's post-deployment assessment dated in September 2005 noted his report of runny nose during deployment.  Following service, an April 2007 VA treatment record notes a diagnosis of seasonal allergies with occasional Claritin use for the condition.  The June 2016 VA examiner opined that the Veteran's allergic rhinitis, which pre-existed service, was not aggravated beyond its natural progression by active service from 2004 to 2005.  The evidence shows that he was taking over-the-counter medication for his allergic rhinitis in January 1994.  The June 2016 examiner noted that, following his second period of service, the Veteran reported occasional use of Claritin, an over the counter-medication.  As the Veteran was using the same treatment for his allergic rhinitis (over-the-counter medication) before and after service, the Veteran's second period of service had not clearly and unmistakably aggravate his allergic rhinitis.      


II.  PTSD

The Veteran filed a claim for PTSD in March 2007.  The Veteran currently is assigned a 50 percent evaluation from March 27, 2007 for PTSD and cognitive disorder to include TBI.  

A.  Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule). 3 8 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire record history.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Under 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43   (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2014, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Scores ranging from 51-60 are appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  Id. 

B.  Analysis

After careful consideration of all of the evidence of record, the Board finds that the Veteran's PTSD, cognitive disorder and TBI do not warrant a rating in excess of 50 percent prior to June 12, 2017.  The Board also finds that beginning June 12, 2017, a 70 percent evaluation is warranted.   

Prior to June 12, 2017, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 70 percent (or higher) rating, had been met.  During this period, the Veteran had social withdrawal, irritability but without periods of violence, impairment to memory, anxiety and lack of interests.  The Board acknowledges that the June 2007 private psychiatrist noted that the Veteran had hallucinations.  Persistent hallucinations are usually considered under a 100 percent evaluation.  Despite this, the VA treatment records do not show reports of hallucinations, and he denied hallucinations in June 2017.  Furthermore, no hallucinations were noted in March 2008 and February 2013 VA examination reports.  There is no indication that the reported hallucinations affected the Veteran's employability or socialization.  

The June 2007 private psychiatrist noted moderately compromised ability to sustain social relationships which is considered under a 50 percent evaluation and described as difficulty in establishing maintaining effective work and social relationships.  Although the March 2008 and March 2009 VA examinations and October 2009 VA treatment record noted depressed mood which is consider under a 70 percent evaluation, the treatment records note that he had friends, maintained a farm, did mission work for his church and was close to children.  This suggests the Veteran was able to maintain effective relationships and also was employable with regard to running a farm.  

In July 2010, the Veteran reported he avoided crowded stores and public place, but in July 2011, he was taking a divinity course which required him to attend class.  In July 2011, he reported difficulty with interpersonal relationships and withdrawing from others.  Difficulty in establishing and maintaining effective social relationship is considered under a 50 percent evaluation.  

In July 2011, the Veteran's remote memory was mildly impaired.  He taped the class he would attend to help him remember the course material.  In February 2013, he had deficits in memory, information processing speed and borderline level visuospatial intellectual functioning.  Despite this, he continued to take classes.  Impairment of short-term and long-term memory is considered under a 50 percent evaluation.

In terms of mood, in October 2010, he was less irritable, more focused and denied an increase of anxiety.  In April 2011, he noted improved mood, irritability was mildly worse, but he noticed improved cognitive effects due to medications.  In July 2011, he had increased irritability and paranoid thoughts.  In February 2013, he had nightmares, marked and diminished interest, detachment from people, sleep difficulties, increase irritability and suspiciousness.  Disturbances of motivation and mood is considered under a 50 percent evaluation.  Near continuous panic attacks or depression affecting the Veteran's ability to function independently is considered under a 70 percent evaluation.  Despite this, the Veteran has been able to maintain a hobby farm which includes taking care of horses.  He also has been able to continue taking classes.  Therefore, it does not appear that his mood, anxiety or depression has been severe enough to affect his ability to function independently.

In February 2013, the examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care and conversation.  This finding is considered under a 30 percent evaluation.  

In terms of GAF scores, the March 2008 and 2009 VA examinations noted a GAF score of 53 which denotes moderate symptoms.  In July 2011, a GAF score of 63 was assigned which denotes some mild symptoms or some difficulty in social, occupational or school functioning but generally functioning pretty well and has some meaningful relationships.  In February 2013, a GAF score of 61 was assigned which also denotes some mild symptoms.  The Veteran appears to be functioning with mild to moderate symptoms.

The Board acknowledges that the Veteran has reported suicidal thoughts at times.  The Veteran reported suicidal ideation in a July 2010 VA Form 9.  In July 2011, he reported fleeting passive suicidal ideation from time-to-time but noted that he would never act upon these thoughts because of his strong religious faith.  In February 2013 VA examination, he noted suicidal ideations once or twice every weekend, but denied any plan to harm himself.  In March 2013, although noting to be low risk for suicide, he did answer "yes" to the question of have you had thoughts of taking your life.  During the March 2008 and 2009 VA examinations, he had no suicidal ideation.  The Board acknowledges these reports of fleeting thoughts of suicidal ideation, but the Veteran has repeatedly been found to be at low risk or hurting himself or other.  Although the Veteran has reported suicidal thoughts at time, the vast majority of his symptoms during this period are contemplated under a 50 percent evaluation.  There is no indication that the suicidal thought affected the Veteran's sociability or his employability.  

Furthermore, the February 2013 VA examiner found that the Veteran had embellished the impact of his symptoms on his day-to-day activities because VA treatment records showed less overall impairment.  The Veteran was a hobby farmer, student, attended bible study, interacting with family and volunteers at Durham VAMC.  This examiner opined that this level of activity suggests that while he did have moderate anxiety and depressive symptoms which cause him some difficulty in day-to-day functioning, he has(at the very least) developed ways to compensate for these symptoms.  The examiner further opined that if the Veteran were employed, he would have some issues with fatigue due to his recent change in medications, increased nightmares and some difficulty interacting with others due to self-reported irritability.  Despite this, the Veteran also noted that his faith helped him with anger and denied any recent physical altercations as a result.  The examiner opined that the Veteran would not have difficulty focusing or concentrating as those deficits appear sufficiently controlled on his current psychiatric medications.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care and conversation.  This functional assessment is considered under a 30 percent evaluation.

Looking at the period as a whole, the Veteran's symptoms are contemplated under a 50 percent evaluation and are not productive of a rating in excess of 50 percent.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411.  

As indicated above, a higher evaluation of 70 percent is warranted beginning June 12, 2017.  The June 2017 VA examination noted that the majority of his PTSD symptoms were moderate in severity and functional impact.  The Veteran had depressed mood, anxiety, suspiciousness, mild auditory-verbal learning and uncued recall impairment, mild visual learning and uncued recall impairment and difficulty adapting to stressful circumstances, including work or worklike setting.  He had suspiciousness, anger towards those who "cross him", a stable but strained marriage, avoided PTSD trigger cues (IED event) and will drive aggressively to avoid being stuck in traffic.  The Veteran also reported that he hoped to have a Bachelor degree in Religious Studies in 2018.  

The Board acknowledges that the Veteran's PTSD is also evaluated with TBI and a cognitive disorder.  The June 2017 examiner opined that while the Veteran has some symptoms and complaints that can be reasonably differentiated between this DSM-5 conditions, a significant number of these symptoms and behaviors have codependencies and interactions that result in their not being able to be reasonably disentangled among  the diagnoses given without resorting to speculation.  The Veteran's over all symptoms were difficulty adapting to stressful circumstances, including work or worklike setting.

Also, the June 12, 2017 VA examination report fails to present a disability picture which more nearly approximated the criteria for a 100 percent rating.  The examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or worklike settings which is a symptoms consistent with a 70 percent evaluation.  Later in the examination, the examiner opined that the Veteran had only occasional and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  This description is associated with a 30 percent evaluation.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's mental disorder as a whole reflect symptoms associated with a 70 percent evaluation.  

Specifically, the Veteran's symptomatology is not reflective of a 100 percent evaluation.  Since June 12, 2007, the medical findings do not reflected total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the Veteran has had fleeting suicidal thoughts, but has not been a persistent danger of hurting himself or others.  Accordingly, the preponderance of the evidence is against a 100 percent evaluation since June 12, 2017.

In summary, the Board finds that an evaluation higher than 50 percent prior to June 12, 2017 is not warranted.  Beginning June 12, 2017, a 70 percent evaluation is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for allergic rhinitis is denied.

Prior to June 12, 2017, entitlement to a rating in excess of 50 percent is denied.

Beginning June 12, 2017, entitlement to a rating of 70 percent, but not higher, is granted, subject to the controlling regulations applicable to the payment of monetary awards.


REMAND

The Veteran and his attorney argue that the Veteran's headaches are related to his TBI and/or his PTSD and submitted medical articles to show this relationship.  The attorney also argued that the February 2013 examination was not adequate as the Physician's Assistant who provided the examination was not qualified to provide this type of opinion.  A new examination is needed to determine whether the Veteran's headaches are related to his TBI and/or his PTSD.  

In July 2017, the Veteran and his attorney submitted a notice of disagreement for the issues of entitlement to a compensable evaluation for right shoulder arthritis, left shoulder arthritis and a higher initial evaluation than 10 percent for lumbosacral strain with DDD.  A statement of the case (SOC) has not yet been issued in response to this notice of disagreement.  These issues must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that further development and adjudication of the Veteran's claim of entitlement to service connection for a headache disability might provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination as to the issue of TDIU.  See Henderson v. West, 12 Vet. App. 11   (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination with a neurologist to determine the nature and etiology of the Veteran's claimed headaches.  Any and all studies, tests, and evaluations should be performed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disability is related to any event of service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current headache disability is caused or aggravated by his service-connected PTSD, cognitive disorder and TBI.  The examiner should review and document the review of articles attached to the July 28, 2017 letter from the Veteran's attorney.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, to include TDIU, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

3.  Issue a SOC as to the issues of entitlement to a compensable evaluation for left and right shoulder disabilities and a higher evaluation than 10 percent for lumbosacral strain with DDD.  These issues should be certified to the Board only if the Veteran or his attorney submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


